
	

113 SRES 407 ATS: Honoring former Senator and Rear Admiral Jeremiah Andrew Denton, Jr. 
U.S. Senate
2014-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 407
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2014
			Mr. Sessions (for himself, Mr. Shelby, Mr. Reid, Mr. McConnell, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Chambliss, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Ms. Landrieu, Mr. Leahy, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Scott, Mrs. Shaheen, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Vitter, Mr. Walsh, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring former Senator and Rear Admiral Jeremiah Andrew 
Denton, Jr.

	
	
		Whereas Jeremiah Andrew 
Denton, Jr. (referred to in this preamble as Senator Denton) was born in Mobile, Alabama, on July 15, 1924, and graduated from the United States Naval Academy
			 in 1946;Whereas Senator Denton married Kathryn Jane Maury in 1946 and had 7 children with her before she
			 passed away in 2007;Whereas Senator Denton is survived by his second wife, Mary Belle Bordone, and his children,
			 Jeremiah A. Denton III, William C. Denton, Donald A. Denton, James S.
			 Denton, Michael C. Denton, Madeleine D. Doak, and Mary D. Lewis;Whereas Senator Denton had a distinguished military career as a Naval Aviator—(1)receiving credit in 1957 as the architect of the Haystack Concept, which revolutionized the way in which the Navy deployed ships to ensure that a single Russian
			 nuclear attack could not destroy an entire fleet;(2)serving in World War II, the Korean War, and the Vietnam War;(3)providing significant support during the Cuban Missile Crisis as the Commander of the Guantanamo
			 Defense Force;(4)receiving awards that include the Navy Cross, the Defense Distinguished Service Medal, the Navy
			 Distinguished Service Medal, 3 Silver Stars, the Distinguished Flying
			 Cross, 5 Bronze Stars, 2 Air Medals, 2 Purple Hearts, and numerous combat
			 theater and campaign awards;(5)retiring in 1977 at the rank of Rear Admiral after serving as Commandant of the Armed Forces Staff
			 College; and(6)being inducted	into the Alabama Military Hall of Honor in 2003;Whereas Senator Denton was shot down on July 18, 1965, while leading a squadron of 28 A-6 Intruders
			 on his twelfth mission over North Vietnam and spent the next 7 years and 7
			 months as a prisoner of war in North Vietnamese prison camps, including
			 the Hanoi Hilton, where he suffered torture, beatings, and starvation, and spent 4 years in solitary confinement
			 until his release in 1973;Whereas despite extreme hardship, Senator Denton was revered by his fellow prisoners and maintained
			 a chain of command that lasted throughout his imprisonment and helped
			 prisoners of war stick together in resistance against abuse from their
			 captors;Whereas in a televised propaganda interview released by the North Vietnamese in 1966, Senator
			 Denton became a national hero when he answered the questions of his
			 interviewer and simultaneously blinked the letters T-O-R-T-U-R-E in Morse code, confirming to the world the harsh and inhumane treatment of United States prisoners
			 of war by the North Vietnamese;Whereas after returning to the United States, Senator Denton had a successful legislative career,
			 becoming in 1980  the first Republican elected to the Senate from Alabama
			 since the Reconstruction Era, maintaining a strong conservative record,
			 and working tirelessly with President Ronald Reagan to combat the rise of
			 Communism in Latin America;Whereas Senator Denton was particularly proud of the Denton Program, authorizing the United States military to carry humanitarian aid on a space-available basis to
			 countries in need at no cost to the donor and providing humanitarian aid
			 for almost 30 years;Whereas in 2007, the National Archives designated Senator Denton as 1 of the 25 most influential
			 men in United States history; andWhereas the life of service of Senator Denton should serve as an example to all people of the
			 United States: Now, therefore, be it
		
	
		That—(1)the Senate—(A)has heard with profound sorrow and deep regret the announcement of the death of the Honorable
			 Jeremiah Andrew Denton, Jr., former member of the Senate;(B)honors the legacy and service of the former Senator and retired Rear Admiral, Jeremiah Andrew
			 Denton Jr. (referred to in this resolution as Senator Denton), for his life of loyalty, duty, integrity, and moral sincerity;(C)extends its deepest condolences and sympathy to the family and friends of Senator Denton who have
			 lost an inspiring leader and confidant;(D)honors the dauntless valor of Senator Denton, beloved son of Alabama, for his dedication and life
			 of selfless service to the people of the United States;(E)recognizes that Senator Denton was a champion for humanitarian aid and international assistance
			 programs through his legislative work and initiatives;(F)reiterates the resolute character of Senator Denton as a paragon of bravery who lived a life of
			 honor guided by his values and commitment to the defense of the United
			 States;(G)expresses admiration and profound respect for the legacy of Senator Denton as a truly courageous
			 and inspirational leader;  and(H)directs the Secretary of the Senate to communicate this resolution to the House of Representatives
			 and transmit an enrolled copy thereof to the family of the deceased;  and(2)when the Senate adjourns today, it will stand adjourned as a further mark of respect for the memory
			 of the Honorable Jeremiah Andrew Denton, Jr.
			
